Citation Nr: 0933997	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-26 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In April 2008 the Veteran testified by videoconference before 
the undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.

The Board remanded this case in July 2008 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  


FINDING OF FACT

The Veteran's vertigo was not present in service or for many 
years thereafter and is not etiologically related to service, 
including as due to his service connected conversion hysteria 
with petit mal seizures.  


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.310 (2008).	


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted where a disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.

Recitation of Evidence

Service treatment records are negative for any treatment or 
diagnosis of vertigo.  The Board notes that there are some 
service treatment records showing the Veteran had blackouts 
and some dizziness associated with his seizure disorder.  

At an April 2003 VA examination, the Veteran reported that he 
had not had a seizure since 1977, and that when he felt a 
seizure coming on he took a Tegretol and laid down for an 
hour or so and actually did not have a seizure. He indicated 
that aggravating factors were stress and heavy labor.  The 
examiner noted that the Veteran had vertigo.  After 
examination, the examiner noted a diagnosis of petit mal 
seizures with no seizure since 1977.

At his July 2004 RO hearing, the Veteran testified that he 
was placed on Carbohyzadine last year for his seizures.  The 
Veteran indicated that he was unable to get a job because of 
his dizziness.  He stated he slept a great deal of time. The 
Veteran described falling incidents in which he became dizzy.  
He stated the last time he passed out was in 1986.  The 
Veteran's sister indicated that she observed him just staring 
approximately three to four times a day.

Medical records from Carilion Roanoke Memorial Hospital show 
that the Veteran was treated for vertigo in January and 
September 2005 and prescribed Valium.

VA treatment records dated 2001 to 2005 show complaints of 
dizziness.  In April 2005 the Veteran was seen after falling 
and was considered to have benign positional vertigo; 
however, on referral the examiner noted normal visual 
tracking, visual acuity test and Hallpike test, and no 
spontaneous or gaze evoked nystagmus.  His dizziness was then 
considered to be post-ictal by history.

An October 2005 neurology follow-up noted that the Veteran 
had been seen in the past for a seizure disorder, last seen 
in December 2004.  He was on Tegretol and denied having had 
any major seizures for a number of years.  He reported that 
over the last three months he had to go to the hospital about 
six times for episodes of true vertigo.  It was noted that 
the Veteran had been taken to Roanoke Memorial Emergency room 
on multiple occasions and was given Valium which stopped the 
symptoms.  After examination, the examiner noted a history of 
a seizure disorder which so far appeared to be well 
controlled although the episodes of vertigo could possibly 
have been partial seizures.  It was noted that these episodes 
did however sound more like possible Meniere's disease with 
the associated tinnitus though he denied any change in 
hearing.  The Veteran underwent an audiology assessment in 
November 2005, at which time he reported he had begun to 
experience occasional episodes of vertigo approximately seven 
months prior.  He reported that his vision becomes blurry and 
then he experiences a spinning sensation.  No concomitant 
symptoms were reported, such as tinnitus, decreased hearing 
acuity, nausea or headache.  He was referred for 
electronystagmography (ENG) testing, which was conducted in 
December 2005.  The overall impression was that no CNS lesion 
was the cause for the small deviations from normal.  It was 
noted that the Veteran remarked during the upward gaze test 
that he experienced blurred vision.  

August 2006 private treatment records show the Veteran was 
admitted to the hospital with symptoms of vertigo and 
dizziness.  His symptoms at the time were felt to be 
consistent with Tegretol toxicity.  

At a September 2006 VA examination, the examiner noted that 
since it was very difficult to get much information from the 
Veteran, he referred back to his history and physical 
examination of January 2000.  The Veteran indicated he had 
seizures all the time until he was put on seizure medication 
in 1975. The examiner noted that the Veteran was not on 
seizure medication when examined in 2000, but was back on the 
medication.  The Veteran stated that he knows when a seizure 
is coming on as he got light headed and his head "starts 
swimming." He indicated he did not have a seizure unless he 
did something strenuous.  The Veteran reported having a 
seizure/vertigo once a week.  The examiner noted that the 
Veteran had been hospitalized for vertigo multiple times in 
the past year.  The Veteran reported he used a cane due to 
his vertigo.  He also reported malaise and dizziness. He had 
no visual disturbances.  The diagnoses included petit mal 
seizures with no seizure in several years; however, he did 
have frequent problems with vertigo and Tegretol appeared to 
be handling the seizures well.

At a September 2006 VA mental disorders examination, the 
examiner noted that the Veteran had a history of being 
diagnosed with a conversion disorder as a cause of his 
seizures; however, the examiner noted that there had been a 
real and actual cause of his seizures in the past, given his 
head injury.  He had been diagnosed with various actual 
causes of his vertigo and it was therefore not likely that 
the vertigo is the result of any emotional or mental 
condition either.

A June 2007 letter from S.B., a VA nurse practitioner, 
indicates that the Veteran was being treated for medical 
conditions including vertigo and seizure disorder, and was 
being followed by primary care and neurology.  The letter 
indicated that the Veteran has also had emergency room visits 
due to the vertigo.  EEG testing had confirmed an abnormal 
focus of activity and the disorder were coexistent in the 
Veteran.  A December 2007 letter from the same person reports 
that the Veteran had received an electric scooter "due to 
medical issues including seizure disorder which manifests as 
vertigo and osteoarthritis[.]"  

At an April 2008 Board videoconference hearing, the Veteran's 
sister testified that the Veteran had between four to five 
seizures a day, in which he falls or drools, and stares into 
space.  She also indicated that he fell out of bed during the 
night. She stated the last time an ambulance had to be called 
for the Veteran was approximately two months ago because of 
"vertigo, seizures, whatever."  They checked him out and 
stated he was having a vertigo seizure. The Veteran's sister 
also stated that in 2007 he was found to have been 
overmedicated on his Tegretol.  The Veteran testified that he 
fell 15 to 20 times a day.

A VA physician examined the Veteran in March 2009.  The 
examiner, who reviewed the Veteran's claims file, noted in 
the history of the Veteran's vertigo that he started having 
falling sensations stated as "black out" spells and he fell 
to the floor in July or August of 2005.  He had previously 
had grand mal seizures that gradually decreased to petit mal 
seizures and has been followed by the neurology clinic for 
the seizures.  After the Veteran's episodes of blacking out, 
when he was able to get up he was unsteady with things 
spinning around, experiencing tinnitus involving the right 
ear and decreased hearing.  The Veteran had episodes of this 
variety on a weekly and sometimes daily basis.  He reported 
no subjective hearing loss at the examination.  The examiner 
noted that a November 2005 audiogram test showed 
symmetrically equal half frequency sensorial hearing loss 
with normal speech discrimination scores.  

The Veteran told the March 2009 examiner that he did not feel 
that his vision is related to the ear, but to his seizure 
problems.  Physical examination showed the external ear was 
normal.  There was no discharge from the external auditory 
canal and normal anatomy was present involving the middle ear 
and mastoid area, with no inflammation or drainage.  There 
was no nystagmus present.  The examiner opined that the 
Veteran's episodes of unsteadiness were not related to the 
inner ear; his most recent audiograms were equal bilaterally 
with normal speech discrimination scores and the Veteran had 
the blurring of vision prior to the onset of falling.  The 
examiner opined that the Veteran's problem is most partially 
at least related to a vascular problem involving the basilar 
artery, which also gives off the vessels to the ear.  It 
could cause him to have unsteadiness or true vertigo as well.  
The examiner noted that these symptoms were not present 
during the Veteran's active duty service in the military.

The March 2009 examiner provided an addendum in June 2009.  
In the addendum, the examiner opined that with reasonable 
medical certainty, the Veteran's vertigo is related to 
vascular disease causing the ear to be secondarily involved, 
and not due to his conversion hysteria with petit mal 
seizures.  His rationale was based on the audiometric 
evaluation of 2005.  The examiner indicated that the findings 
in the November 2005 audiometric examiner were compatible 
with secondary involvement of the ear from vascular disease.  
The second related phenomenon, feeling that the vascular 
disease is the source of the secondary involvement of the 
ear, is that the patient blacks out, i.e., becomes 
unconscious, prior to the onset of his vertigo or 
unsteadiness.  The examiner opined that the inner ear has 
nothing to do with the state of consciousness.   

Analysis

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

In this case the Veteran has vertigo.  The question that must 
be answered is whether or not the vertigo the Veteran has was 
caused by his military service.  The Veteran contends that he 
incurred this condition from his seizure disorder and the 
Board also views this as a claim for service connection on a 
direct basis.

While the Veteran has stated the belief that his vertigo was 
caused by his service connected conversion hysteria with 
petit mal seizures or is otherwise related to his military 
service, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

There are no service treatment records documenting any 
complaints or treatment in service regarding vertigo.  There 
are some notations of blackouts and dizziness in service 
attributed to the Veteran's seizure disorder, which is 
already service connected.  Additionally, there are no 
medical records indicating complaints or treatment for 
vertigo within the first year after discharge from service.  
There is also no contention or evidence of a continuity of 
symptomatology since service.  The first treatment records 
where the Board has reviewed that contain a diagnosis of 
vertigo are in 2003.  In addition, the Veteran reported in 
November 2005 VA that he began to experience occasional 
episodes of vertigo approximately seven months prior, which 
would be in April 2005.  Since there is no evidence 
indicating that the Veteran's vertigo was incurred in, 
aggravated by or otherwise related to service on a direct 
basis, the Board will turn to the analysis of whether the 
Veteran's service connected conversion hysteria with petit 
mal seizures caused the Veteran's vertigo.  

There are two medical opinions that address the contended 
relationship between the Veteran's service connected 
conversion hysteria with petit mal seizures and his vertigo.  
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  The Board must determine the weight to be accorded 
the various opinions in this case based on the quality of the 
evidence and not necessarily on its quantity or source.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  A medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").  Because the physician's 
notations of such history are essentially bare transcriptions 
of lay history, they are not competent medical evidence that 
the Veteran's current disorder is related to his service.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

The law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  It has 
been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Medical opinions 
expressed in terms of "may" also imply "may" or "may not," 
and are too speculative to establish a plausible claim by 
themselves.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Further, where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as non-evidence" 
that has no probative value.  Perman v. Brown, 5 Vet.App. 
237, 241 (1993), overruled on other grounds by Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  

When reviewing the evidence of record, the Board is persuaded 
that the March 2009 and June 2009 VA examination reports are 
most convincing, in that the examiner reviewed the medical 
evidence in the file and reflected a considered analysis of 
the pertinent criteria essential to determine whether the 
Veteran's vertigo was related to service, to include as due 
to the Veteran's service connected conversion hysteria with 
petit mal seizures.  The examiner performed testing and 
provided rationale for his findings and conclusions.  Unlike 
the December 2007 VA nurse practitioner opinion, the VA 
examiner was specific in his diagnosis and the reasons for 
his opinions.  


While the December 2007 VA nurse practitioner appears to have 
based her opinion upon her knowledge of the Veteran's 
history, there is no analysis or rationale provided for the 
opinion.  In addition, the December 2007 examiner had not 
reviewed the Veteran's claims file or service treatment 
records, relying on a bare transcription of lay history and 
familiarity through treatment.  The fact that a Veteran has 
received regular treatment from a physician or other doctor 
is certainly a consideration in determining the credibility 
of that doctor's opinions and conclusions.  However, that 
notwithstanding, the United States Court of Appeals for 
Veterans Claims (Court) has declined to adapt a "treating 
physician rule" under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-
471-3 (1993).  In sum, this December 2007 opinion must be 
assigned little to no probative value in the Board's analysis 
as it offers a bare conclusion without providing any detail, 
analysis or rationale.  

As noted above, in March and June 2009 a VA examiner opined 
that the Veteran's vertigo was not due to his service 
connected conversion hysteria with petit mal seizures, but 
was related to his vascular disease causing the ear to be 
secondarily involved.  

There is no indication of an injury suffered in service 
related to the vertigo or complaints of the condition in 
service, no continuity of symptomatology since discharge from 
service and the medical nexus evidence is against the 
Veteran's contended relationship between vertigo and his 
military service.  Therefore, the evidence of record does not 
support the claim for service connection for vertigo, 
including as due to the service connected conversion hysteria 
with petit mal seizures.

For the Board to conclude that the appellant's vertigo is 
related to his military service, to include as due to his 
service connected conversion hysteria with petit mal seizures 
in these circumstances would be speculation and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1992).  


Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for vertigo must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection by a 
letter in January 2007, before the adverse rating decision 
that is the subject of this appeal.  In this January 2007 
letter the Veteran was given the specific notice required by 
Dingess, supra.  The Board concludes that VA has met its duty 
to notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
record also contains all available VA treatment records and 
private treatment records the Veteran authorized VA to 
obtain.  The Veteran was provided a VA examination with 
medical opinion.  The Veteran testified before the 
undersigned at a videoconference hearing.  The Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for vertigo is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


